Citation Nr: 1526878	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities, specifically his PTSD, prostate cancer residuals, and left occipital area fragment wound with chronic headaches and trigeminal neuropathy, prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran has numerous service-connected disabilities, including posttraumatic stress disorder (PTSD) rated as 70 percent disabling, left occipital area fragment wound with chronic headaches and trigeminal neuropathy rated as 30 percent disabling, adenocarcinoma of the prostate with history of prostatectomy and erectile dysfunction rated as 20 percent disabling, tinnitus rated as 10 percent disabling, degenerative/traumatic arthritis of the left ankle and right hip associated with left ankle fragment wound rated as 10 percent disabling, and noncompensable ratings for left ankle fragment wound, right thigh fragment wound, and bilateral hearing loss.  The combined disability rating is 90 percent.

A December 2005 private hospital operative report indicated that the Veteran had suffered a left calcaneal fracture, right tibia fracture, and comminuted right pillion fracture as a result of a November 2005 fall from a deer stand.  Records indicated that the left calcaneal fracture fully healed, but over the intervening months the Veteran underwent multiple surgeries for his right leg problems.  

The Veteran was afforded a VA psychiatric examination in July 2006.  He had been disabled and off of work since November 2005 due to broken bones in his legs/feet.  He worked as a supervisor for IT.  Prior to his injury, he had missed days of work due to PTSD symptoms and not wanting to be around people.  He was allowed to work from home a couple of times per month, but was less productive on those days.  He had impulse control problems, as evidenced by altercations with his wife, but did not report any problems in this regard at work.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.  

An August 2006 VA treatment record stated that the Veteran's employer had fired him after he fell out of a tree and broke his leg.  An October 2006 VA treatment record indicated that the Veteran had lost his job the previous month due to disability.  A November 2006 VA treatment record stated that the Veteran was stressed out due to dealing with the past year's accident, losing his job, and not being able to do much.  He complained of constant pain in the right foot, but denied any other problems.  December 2006 VA treatment records indicate that the Veteran had a 30 year history of headaches that occurred frequently.  In a contemporaneous VA treatment record the Veteran stated that his employer wanted him to quit and had already asked him to leave.  At that time, the Veteran had a cast on his right leg due to a fracture and used a cane for support.  A March 2007 VA psychiatric treatment record indicated that the Veteran was depressed due to multiple factors that included his disability due to a hunting accident that had caused him to lose his job.

In June 2007, the Veteran filed a claim for disability benefits with the Social Security Administration (SSA).  At that time, the Veteran discussed his duties as a supervisor in computer support for a large company.  His duties included lifting and carrying, as well as extended periods of walking and sitting.  His current daily routine included initially spending a few hours on the computer, then he would load the dishwasher (if his leg was not too sore).  He also would read for a portion of the day and watch television.  Sometimes he would prepare dinner for his wife, but spent a very limited amount of time standing.  He indicated that he enjoyed reading, watching television, and fishing, but that he was unable to stand to fish or hunt since his November 2005 fracture of the tibia and fibula of the right leg.  The Veteran also claimed to have problems due to a crushed heel on his left leg.  

In February 2011, the Veteran was treated for his headache disorder.  The Veteran reported light and sound sensitivity, as well as nausea and vomiting that lasted one to two hours (and occasionally the entire day).  The severity of the headaches typically resulted in pain that was 4 to 5 out of 10.  Additional medication was added to combat the headaches.

In February 2011, the Veteran also was seen for a follow-up for his radical prostatectomy.  At that time, the Veteran reported that he was doing very well with regards to urination.  He did drink a lot of water, so he experienced some urinary frequency during the day, but he felt that the symptom was the result of how much water he was drinking.  Otherwise, he got up at most once per night and was very happy with how things were going.  The Veteran was noted to be taking Oxybutynin chloride for his bladder problems.  

During a July 2011 psychiatric treatment visit, the Veteran discussed how he was afraid of being incontinent and would not go to public places or stay out due to urinary urgency.

The Veteran again was seen for a follow-up to his radical prostatectomy in August 2011.  At that time he was urinating without difficulty and had good flow.  He denied incontinence, urge, or frequency.  Occasionally he would have to go to the bathroom somewhat quickly, but this was attributed to the large amount of fluids he had been drinking, particularly in the summer months.  

The Veteran also was seen for his migraine headache problems in August 2011.  Since starting the Topamax medication first prescribed in February 2011 he was having less frequent headaches (once per month compared to 3 per month previously).  He also used medication for nausea when he experienced severe headaches.  

The Veteran was afforded a QTC TDIU examination in October 2011.  At that time, the Veteran had an antalgic gait due to a non-service related injury (i.e. his right leg and ankle disabilities).  The Veteran had hearing loss and tinnitus due to in-service noise exposure.  He also had headaches that occurred 3 times per week and lasted for two hours.  These headaches occasionally necessitated bed rest and he was unable to tolerate noise or lights with his headache pain.  On examination, the right lower extremity was abnormal due to the nonservice-connected injuries and the left lower extremity was normal.  Due to severe impairment as a result of his nonservice-related right leg injuries the Veteran was capable only of sedentary employment.  There was no indication that the Veteran's service-connected disabilities adversely affected his ability to work.  A contemporaneous PTSD examination concluded that the Veteran had a GAF score of 45 and that he could not work.  The examiner did not indicate whether that inability to work was due to the PTSD or physical problems.  His psychiatric symptoms were noted to be depressed mood; anxiety; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  An October 2011 prostate examination noted that the Veteran had a voiding deficiency and would wear absorbent material if going out to a social event.  He reported daytime voiding every 1 to 2 hours and waking 3 to 4 times per night to void.  He occasionally had leakage with sneezing or coughing.  The examiner noted that the prostate cancer residuals had no impact on his ability to work.  An October 2011 headache examination report concluded that the Veteran's headaches impacted his ability to work.  Specifically, the onset of his headaches was sudden and severe.  The initial pain was disabling, but quickly faded.  The residuals of the headache would last for several hours.  A contemporaneous cranial nerve examination indicated that the Veteran's headaches occurred 2 to 4 times per week and were very severe when they occurred.  The residuals could last for several hours.  An October 2011 left ankle examination indicated that although he had minor degenerative joint disease that his left ankle problems did not affect his ability to work.  

In November 2011, the Veteran stated that his headaches were about the same.  In February 2012, the Veteran indicated that when he experienced slight headaches, which usually occurred in the morning, the headaches would subside after smoking one joint of marijuana.  He treated his more severe headaches with anti-nausea medication and would lie down, which caused the headaches to subside.  In July 2012 and August 2012, the Veteran claimed that the headaches had decreased in intensity, but that he still experienced them.  

The Veteran was afforded a general VA examination in October 2012.  The Veteran stated that none of his scars affected his ability to work.  The examiner stated that the Veteran could not return to his former work as a gasoline trucker with tanker maintenance operator or as an IT supervisor due to frequent urinary urgency with the need to stop working and use the bathroom, due to his service-connected prostate cancer residuals.  The Veteran also had problems with his low back, left shoulder, feet, right knee, and right lower extremity that were not service-connected disabilities that prevented him from working in his former jobs.  The Veteran's left cervical C-3 dermatomal neuralgia and left sub-occipital nerve involvement resulted in severe left sub-occipital pain and headache for which the Veteran had to return home and do no work of any type.  The Veteran's left calcaneal fracture in November 2005 also prevented him from working in his former jobs.  In addition, the Veteran's service-connected right hip disability precluded his ability to perform his prior jobs.  

The Veteran was afforded a VA audiological examination in October 2012.  The Veteran reported that he used hearing aids and that if they were not used the television and music would be too loud for others.  He was forced to ask others to repeat themselves or would misunderstand what they said.  The hearing loss and tinnitus did not affect his ability to function in daily life or affect his ability to work.  

The Veteran was afforded a VA psychiatric examination in October 2012.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51 to 60.  The noted occupational history was that the Veteran was retired and had not worked since 2005 due to a hunting accident that prevented him from walking or standing for very long.  The Veteran's symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and an inability to establish and maintain effective relationships.

The Veteran was afforded a VA examination for his left ankle in October 2012.  Although the examiner found evidence of degenerative joint disease of the left ankle, the examiner found that the Veteran's left ankle did not result in any limitation of function.  Indeed, the Veteran denied that his left ankle disability, including scar, impacted his ability to work.

In October 2012 VA cranial nerve and headache examinations, the examiner reiterated the opinion from the general VA medical examination that the cranial nerve and headache problems, when present, forced the Veteran to go home and that he could not work during headache prostration.

The Veteran also was afforded a right hip and thigh examination in October 2012.  On examination, the Veteran had no functional limitation due to the right hip/thigh disability and the disability did not affect his ability to work.  

An October 2012 VA prostate examination indicated that the Veteran did not require the use of absorbent pads, but did result in daytime voiding ever 2 to 3 hours and 3 to 4 nighttime voidings.  The examiner reiterated the opinion from the general medical examination report that the Veteran's prostate cancer residuals prevented his return to work as a gasoline trucker or IT supervisor because of the frequent urinary urgency and need to work to use the bathroom.

In March 2013, the Veteran denied current dysuria, frequency, urgency, incontinency, weak urinary stream, difficulty emptying his bladder, or change in frequency.  He urinated twice during the night.  He had fair energy, but noted that he slept a lot.  At that time, the Veteran was taking Oxybutynin chloride for his bladder problems.  In July 2013, the Veteran denied current dysuria, frequency, urgency, incontinency, weak urinary stream, difficulty emptying his bladder, or change in frequency.  He urinated twice during the night.  He had poor energy, but noted that he slept a lot.  He continued to take Oxybutynin chloride for his bladder problems.

In May 2013, the Veteran was seen for his migraine headaches.  The treatment provider documented that the headaches were low grade in nature (with pain described as 3 out of 10) and constant, with at least three headaches per week.  Bright lights, stress, and exertion triggered the headaches.  In December 2013, the Veteran reported that his headaches were a 7 out of 10 in intensity and occurred at least twice per week, lasting 3 to 4 hours to the entire day.  During the headaches, the Veteran experienced sound and light sensitivity and nausea and during these times he needed to lie in a dark room.

As discussed above, the evidence of record clearly demonstrates that the Veteran is unemployable as a result of his nonservice-connected disabilities, such as his right ankle and leg, low back, right knee, feet, left shoulder, and other problems.  Indeed, the evidence strongly indicates that the Veteran stopped working at his IT supervisor job in 2005 due to his nonservice-connected injuries to the lower extremities.  The above notwithstanding, entitlement to TDIU would be otherwise warranted if during the appellate time period the Veteran also was unable to secure or follow a substantial occupation due to one or more of his service-connected disabilities.

As the Veteran conceded during his October 2012 VA examinations that his service-connected left ankle and right thigh disabilities (including scars) did not affect his ability to obtain and maintain employment and the medical evidence of record supports this lay conclusion, no further consideration of the effect of these disabilities on the Veteran's employability is warranted.  Similarly, there is no lay argument or evidence to suggest that the Veteran's erectile dysfunction in any way affects his employment status.

As to the Veteran's hearing loss and tinnitus disabilities, although he does have to ask others to repeat themselves to prevent misunderstanding and has to use his hearing aids or the television and music will be too loud for others, the evidence clearly demonstrates that the hearing loss and tinnitus does not affect his ability to function in daily life, to include his occupational functioning.  

Thus, the primary consideration is whether the Veteran's service-connected PTSD, left occipital fragment wound with chronic headaches and trigeminal neuropathy, and prostate cancer residuals alone or in combination render him unable to secure or follow a substantially gainful occupation.  Affording the Veteran the benefit of the doubt, the Board concludes that these disabilities in concert do.  

As outlined above, the Veteran's prostate cancer residuals result in significantly increased urinary urgency and frequency, sometimes as often as every hour or two, and that infrequently in public the Veteran feels the need to wear absorbent pads.  The Board has significant concerns with the conclusion of the October 2012 VA examiner that such symptoms would preclude employment as an IT supervisor, but recognizes that such symptoms would make work as a gasoline trucker and certain other occupations very difficult.  Similarly, the Veteran's headaches and trigeminal neuropathy result in debilitating headaches multiple times per week, during which time the Veteran is unable to work and must lie down.  The Board recognizes that these headaches last only for a few hours and that thereafter the Veteran would be able to function; however, the severity and unpredictability of the headaches make them difficult to schedule work around these attacks.  Again such problems would not preclude all forms of employment, but would require a very flexible employment situation and possibly one that allowed the Veteran to work varying hours and days depending on his headaches.  Finally, the Veteran's PTSD results in difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and an inability to establish and maintain effective relationships.  As with the above disabilities, there undoubtedly are certain jobs or types of jobs that would not be precluded due to such symptomatology.  Given the numerous accommodations an employer would be required to make to employ the Veteran and considering together his PTSD, headaches/trigeminal neuropathy, and prostate cancer residuals symptoms, the Board concludes that objective evidence of record strongly suggests that the Veteran would be unable to secure or follow a substantially gainful occupation.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.



ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


